PER CURIAM.
On consideration of the return of the respondent W. D. Rogers, M. D., to the writ of habeas corpus heretofore issued in said cause and petitioner’s reply to respondent's return, it is ordered that the writ heretofore issued be and the same is hereby discharged and the petitioner is hereby remanded to the custody of respondent.
This remand, however, is without prejudice to the petitioner to apply to the Circuit Court of the Fifth Judicial Circuit in and for Lake County, Florida for an order transferring the petitioner from Florida State Hospital to the Sunland Training Center.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, DREW, THORNAL, O’CON-NELL and CALDWELL, JJ., concur.